Citation Nr: 0840334	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for weakness of the 
legs, claimed as secondary to service-connected multiple 
metatarsal fractures of the left foot.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
multiple metatarsal fractures of the left foot.

3.  Entitlement to service connection for cold injury to the 
hands and feet.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Weakness of the legs was not caused or aggravated by 
multiple metatarsal fractures of the left foot.

2.  A low back disability was not caused or aggravated by 
multiple metatarsal fractures of the left foot.  Current 
disability is not established.  A congenital defect was noted 
during service.

3.  Cold injury of the hands and feet was not manifest in 
service and is unrelated to service.

4.  Bilateral hearing loss disability was not manifest in 
service and is unrelated to service.

5.  Tinnitus was not manifest in service and is unrelated to 
service.




CONCLUSIONS OF LAW

1.  Weakness of the legs is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).

2.  A low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).

3.  Cold injury of the hands and feet and a chronic, acquired 
back disorder were not incurred in or aggravated during 
service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated during service.  38 U.S.C.A. 38 U.S.C.A. §§  1110, 
1131, (West 2002); 38 C.F.R. § 3.303 (2008).

5.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

An October 2002 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
veteran was asked to provide evidence demonstrating that his 
claimed disabilities had existed since service or were 
related to an in-service injury or disease.  

In May 2007 the veteran was asked to provide a consent form 
so that VA could obtain identified private records.  The 
veteran was advised of the evidence necessary to establish 
service connection on both a direct basis and as secondary to 
a service-connected disability.  The veteran was provided a 
list of the types of evidence that might support his claim.  
He was asked for evidence showing a relationship between his 
low back disability and leg weakness and the service-
connected left foot disability.  The veteran was told how VA 
would assist him in obtaining pertinent evidence.  The 
veteran was also advised of the manner in which VA determines 
disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative have 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Bilateral Leg Weakness and Low Back Disability

The veteran has claimed that he has bilateral leg weakness 
and a low back disability that are related to his service-
connected left foot disability.  

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding indicating leg weakness.  
There is a notation of low back pain in April 1954.  However, 
subsequent examination in July 1956 revealed a normal spine 
and lower extremities and the veteran denied back pain and 
lameness at that time.  A periodic examination in 1960 also 
revealed normal spine and lower extremities.  

On VA examination in June 2008, the veteran denied that he 
had a back problem and stated that he was not seeking service 
connection for a back disability.  Therefore, an examination 
of the veteran's back was not conducted.  With respect to the 
claimed leg weakness, the veteran stated that his ankle 
arthritis caused the weakness.  The examiner noted that the 
veteran used a scooter for ambulation because he had 
Charcot's arthritis in the tarsals of the ankles and 
secondary osteomyelitis of the calcaneus due to diabetic 
neuropathy.  Following examination, the examiner concluded 
that none of the veteran's current complaints were due to his 
metatarsal fractures, as those were completely healed without 
even a callous.  

Having carefully considered the record, the Board has 
determined that service connection for bilateral leg weakness 
is not in order.  The record is negative for any competent 
evidence relating this claimed disability to service or to 
the veteran's service-connected disability.  The record 
reveals no evidence showing that the claimed disability was 
incurred in service nor does the evidence demonstrate a nexus 
between the claimed leg weakness and service, and the veteran 
has not claimed that such a nexus exists.  Moreover, the June 
2008 VA examiner concluded that none of the veteran's 
complaints were due to the metatarsal fractures, and that 
they had completely healed.  In summary, the veteran has not 
produced any evidence tending to demonstrate that the claimed 
leg weakness is related to service or a service-connected 
disability.  The record is otherwise silent regarding such a 
relationship.  Accordingly, the Board finds that service 
connection for the claimed leg weakness is not warranted.  

The Board has also concluded that service connection for a 
back disability is not warranted.  During service, the 
veteran was seen for complaint of back pain of several months 
duration and X-ray examination disclosed sacralization and a 
transitional vertebra.  However, the grant of service 
connection requires competent evidence to establish a current 
disability.  In this regard, the Board notes that the veteran 
has not identified or produced any evidence, medical or 
otherwise, that would tend to show current low back 
disability.  In fact, he denied such at the recent June 2008 
examination and stated that he was not seeking service 
connection for a low back disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for a low back 
disability must be denied.

The Board is aware that sacralization and a transitional 
vertebra were identified during service.  However, as noted 
by the Court in non-precedent decisions, such findings 
represent a congenital defect.  A congenital defect is not a 
disease or injury for which compensation may be allowed.  
38 C.F.R. § 3.303.  See Thibault v. Brown, 5 Vet. App. 520 
(1993), cited for definitional purpose only.  The veteran's 
decision during the VA examination to report that he did not 
have a back disability precluded any further development.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Cold Injury

The veteran claims that he visited Goose Bay, Labrador and 
Newfoundland, Canada during service, and suffers from cold 
injury incurred while there.  Service personnel records show 
only that the veteran visited Africa in November and December 
1954.  There is no indication that he visited Goose Bay.  In 
May 2007 the veteran was invited to submit evidence showing 
that he visited those locations but he did not respond with 
verification of such claimed service.

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding suggesting cold injury.  On 
separation examination in July 1956, the veteran's 
extremities were normal, as was his skin.  Periodic 
examination in June 1960 was also negative for any 
abnormality of the extremities or skin.

On VA examination in January 1974 the veteran's skin was 
normal with the exception of two scars.  

The VA treatment and examination reports of record do not 
reflect any abnormality of the skin which suggests cold 
injury, and residuals of cold injury has not been diagnosed.  

In summary, the record does not reflect a diagnosis of cold 
injury residuals.  As noted above, the grant of service 
connection requires competent evidence to establish a 
diagnosis of the claimed disability.  The veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show current residuals of cold injury.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for cold injury of the hands and feet must be 
denied.

	Hearing Loss and Tinnitus

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service personnel records show that the veteran served in 
aircraft maintenance.  Service personnel records are negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to the veteran's hearing acuity or tinnitus.  Examination in 
July 1956 revealed 15/15 hearing bilaterally on whispered 
voice test.  In June 1960, whispered and spoken voice testing 
revealed 15/15 hearing bilaterally.

On VA audiological examination in June 2008, the veteran 
reported difficulty hearing others speak.  The examiner noted 
the veteran's history, to include in-service examinations 
showing 15/15 hearing bilaterally, and a hearing profile of 
H1.  The veteran reported noise exposure as an aircraft 
engine technician, and post-service noise exposure as a 
refinery worker for four years and in law enforcement for 20 
years.  The veteran denied a history of tinnitus.  He stated 
that onset of his  hearing loss was 10 years previously.  
Audiological testing revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
30
45
55
LEFT
55
45
35
45
50

Speech recognition scores were 96 for the right ear and 94 
for the left.  After testing, the diagnosis was mild to 
moderate sensorineural hearing loss with normal middle ear 
function bilaterally.  The examiner again noted the veteran's 
service history working on the flight line as well as his 
post-service employment.  He also noted the veteran's 
significant health history, including stroke, diabetes, 
diabetic neuropathy, and hypertension.  He indicated that the 
medications the veteran took had known ototoxic side effects.  
He pointed out that the veteran's hearing was normal during 
service and that he reported onset of service 10 years 
previously.  He concluded that, based on the information 
provided, it was not at least as likely as not that the 
veteran's hearing loss was related to his time in service.  

The veteran has carefully reviewed the record and concluded 
that service connection is not warranted for bilateral 
hearing loss disability.  While the veteran asserts that his 
current hearing loss is due to noise exposure in service, the 
VA examiner concluded that this was not the case.  Rather, he 
pointed out that the veteran had a significant health history 
and took drugs that had known ototoxic side effects.  He also 
noted that the veteran reported onset of hearing problems 
only 10 years previously.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of hearing loss, it does not 
contain reliable evidence which relates this disability to 
any injury or disease in service.  The Board finds that the 
negative record at service discharge and for years following 
service is more probative than the veteran's more recent 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the veteran's claimed hearing loss disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
establishes that the post-service diagnosis of hearing loss 
is not related to service.  The Board has considered the 
record and the veteran's assertions.  However, the most 
probative evidence consists of treatment records and the 
veteran's own report reflecting onset after service 
discharge.  Absent reliable evidence relating this disability 
to service, the claim of entitlement to service connection 
must be denied.  

The preponderance of the evidence is against the veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  

With regard to the veteran's claim of entitlement to 
tinnitus, he denied any such history at his June 2008 VA 
examination.  As noted previously, the grant of service 
connection requires competent evidence to establish a 
diagnosis of the claimed disability.  The veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show current tinnitus.  Rather, he denied 
tinnitus at his VA examination.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for tinnitus must be 
denied.







ORDER

Entitlement to service connection for weakness of the legs is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for cold injury to the 
hands and feet is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


